EXHIBIT 10.EE LOAN AND SECURITY AGREEMENT This Agreement is made this 20th day of April, 2010 by and among Crestmark Bank, a Michigan banking corporation, whose address is 5480 Corporate Drive, Suite 350, Troy, Michigan 48098 ("Crestmark"), and Decorator Industries, Inc. a Pennsylvania corporation ("Borrower") whose chief executive office is located at 10011 Pines Blvd., Pembroke Pines, FL 33024 and William Johnson with an address at 11304 Port Street, Cooper City, FL 33026 and Michael Solomon with and address at 1675 Lakeshore Circle, Weston, FL 33326 (collectively "Validity Guarantor"). BACKGROUND: Borrower desires to borrow, from time to time, certain sums of money from Crestmark on the terms and conditions set forth in this Agreement; Crestmark is willing to lend such sums to Borrower, provided Borrower complies with all of the terms and conditions set forth in this Agreement; and The repayment of the Loan will be secured by a security interest in certain personal property of Borrower. NOW, THEREFORE, in consideration of the mutual promises and covenants and subject to the terms and conditions of this Agreement, the parties agree as follows: 1.DEFINITIONS: 1.1"Accounts Receivable" or "Account"has the meaning ascribed to such terms under the UCC, and, without limiting the foregoing, will also mean and include any and all other forms of obligations now owned or hereafter arising or acquired by Borrower evidencing any obligation for payment for goods of any kind, nature, or description sold or leased or services rendered, and all proceeds of any of the foregoing. 1.2"Account Debtor"means any party liable to Borrower for the payment of an Account. 1.3"Advance Formula"means an amount which is the lesser of: (a) TWO MILLION AND NO/100 DOLLARS ($2,000,000) (the "Maximum Amount"); OR (b) Up to EIGHTY-FIVE PERCENT (85%) of Eligible Accounts Receivable. The Advance Formula will be computed daily. Ineligible Accounts Receivable are determined based on the most recent Accounts Receivable Aging Report and Accounts Payable Aging Report received by Crestmark and at such times as Crestmark deems necessary, but generally once per week, although they may be determined more frequently The amount that Borrower is otherwise entitled to borrow pursuant to this formula may also be reduced by the reserve amount set forth in Section 2.7. 1.4"Agreement"means this Loan and Security Agreement, and all amendments, modifications, extensions and renewals hereof. 1.5"Borrower"is defined in the preamble to this Agreement. 1.6"Cash Collateral Account"is defined in Section 1.7"Collateral"means all of Borrower's, wherever located, and now owned or hereafter acquired: (a) Accounts; (b) Goods; (c) Inventory; (d) Chattel Paper; (e) Instruments, including Promissory Notes; (f) Documents; (g) Deposit Accounts; (h) money (i) Letter of Credit Rights; (j) Supporting Obligations; and (k) to the extent not listed above as original collateral, all proceeds and products of the foregoing. Capitalized terms used in this paragraph or elsewhere in this Agreement, but not otherwise defined herein, have the meanings given to them under Article 9 of the UCC, or absent definition in Article 9, in any other article of the UCC. 1.8"Collateral Documents"means any and all documents, instruments, notes, and agreements, referred to in this Agreement or executed in connection herewith, now existing or hereafter arising, including the Note and all guaranties. 1.9"Crestmark"is defined in the preamble to this Agreement. 1.10"Default"means and exists upon the occurrence of any breach, omission, violation, misstatement, non-observance or non-performance by Borrower or Validity Guarantor of any representation, warranty, covenant, term, condition, obligation, provision or undertaking under this Agreement or any of the Collateral Documents, including, Borrower's failure to pay any Indebtedness immediately on demand by Crestmark.- 1.11"Eligible Account Receivable"means the face value stated on each Account of Borrower that arises in the ordinary course of business and is represented by an invoice of Borrower, which invoice is due and owing to Borrower, is free of any dispute, offset or counterclaim and which invoice has all conditions precedent thereto completely fulfilled. Excluded from an Eligible Account Receivable is any Account which meets any of the following: (a)any Account that is unpaid more than ninety (90) days after the date of the invoice; (b) any Account in which the Account Debtor is a parent, subsidiary or affiliate of Borrower unless otherwise approved by Crestmark in its sole discretion, determined in a commercially reasonable fashion. (c)Accounts due from any one Account Debtor to the extent such Accounts are in excess of the lesser of One Hundred Fifty Thousand Dollars and no/100 ($150,000) or ten percent (10%) of the total outstanding Accounts of Borrower, however, such limits may be increased for specified accounts upon the request of Borrower subject to the reasonable consent of Crestmark. (d)all Accounts due from any Account Debtor from whom twenty percent (20%) or more of the total accounts of said Account Debtor remain unpaid more than ninety (90) days after the date of the invoice; (e) any Account in which the Account Debtor is the United States government, any state of the United States, any city, town, or municipality, or any foreign government, non-United States company, or a United States company located outside of the United States except for Accounts from Account Debtor's located in Canada ("Canada Accounts") from which payment shall be made in US Dollars and the aggregate of such Canada Accounts shall not exceed five percent (5%) of the total outstanding Eligible Accounts Receivable of Borrower without Crestmark's prior consent. (f) any Account arising as a result of a sale to the Account Debtor on a bill-and-hold, guaranteed sale, C.O.D., sale-and-return, sale-on-approval, consignment or any other situation where payment by the Account Debtor may be conditional; (g) any Account which is a contra account or any Account from an Account Debtor who is also Borrower's creditor or supplier, to the extent of the amount owing by Borrower to the Account Debtor; (h) any Account arising from tooling; and (i) any Account or Account Debtor that is unacceptable to Crestmark in its sole discretion, exercised in a commercially reasonable manner. 1.12 "GAAP" means generally accepted accounting principles as in effect in the United States from time to time. 1.13 "Indebtedness"means all indebtedness of Borrower to Crestmark, now existing r hereafter arising, including: (a)the Loan, and all loans, indebtedness, expenses and liabilities of Borrower and/or Validity Guarantor to Crestmark whether arising under this Agreement, any of the Collateral Documents, or any other agreements or instruments of whatsoever kind, nature and description, primary or secondary, direct, absolute or contingent, due or to become due, and whether now existing or hereafter arising and howsoever evidenced or acquired, and whether joint, several, or joint and several; (b)all advances made by Crestmark for the protection, maintenance or preservation of the Collateral, including, advances for taxes, levies, assessments, insurance or maintenance of the Collateral, and actual attorneys fees; (c)all amounts owed under any modifications, renewals or extensions of any f the foregoing; (d)all costs and expenses, including actual attorneys' fees, incurred by Crestmark in connection with or arising out of the Loan, the protection, enforcement and collection of this Agreement, the Collateral Documents and the Indebtedness and the disposition of the Collateral; and (e)any of the foregoing that arises after the filing of a petition by or against Borrower under the Bankruptcy Code, even if the obligations do not accrue because of the automatic stay under Bankruptcy Code Section 362 or otherwise. 1.14"Loan"means the revolving line of credit loan as described in Section 2, any Money Advances made thereunder, and the Note, collectively. 1.15"Loan Account"means the account set up in Borrower's name on Crestmark's books in connection with the Loan and in which all payments due to and from Borrower will be reflected. 1.16"Lockbox"is defined in Section 1.17"Money Advance"means a loan or disbursement of money by Crestmark, or any other advance of credit by Crestmark, including, amounts for the payment of interest, fees and expenses of Borrower under the Loan or any loan. 1.18"Note"means the Promissory Note (Line of Credit) and any other note executed by Borrower evidencing the Loan or a loan by Crestmark to Borrower, including all renewals, extensions, amendments, modifications, restatements, roll-overs or substitutions thereof, from time to time. 1.19"Permitted Encumbrance"means any of the existing obligations set forth on Exhibit "A," if any, without increase, amendment, or refinancing thereof. If Exhibit "A" is left blank, no Permitted Encumbrances exist. 1.20"Person"means and includes an individual, partnership, limited partnership, corporation, limited liability company, trust, or governmental agency. 1.21"Subordinated Debt"means any and all indebtedness presently or in the future incurred by Borrower to any creditor of Borrower entering into a written subordination agreement with Crestmark. 1.22"Tangible Net Worth"means, as of the date of determination, total assets less total liabilities less the sum of (i) the aggregate amount of non-trade Accounts Receivable, including Accounts Receivable from affiliated or related Persons; (ii) prepaid expenses; (iii) deposits; (iv) goodwill; and (v) any other asset which would be treated as an intangible asset (with the exception of software) under GAAP plus Subordinated Debt. 1.23"UCC"means the Uniform Commercial Code as currently in effect in Michigan and as amended. 1.24"Validity Guarantor"is defined in the preamble to this Agreement. 1.25"Working Capital Ratio"means as of the date of determination, current assets divided by current liabilities. Current liabilities shall be reduced by the existing debt due to Wachovia Bank ("Wachovia") included in current liabilities. 1.26Accounting Terms:Any accounting terms used in this Agreement unless otherwise indicated, have the meanings customarily given to them in accordance with GAAP. 2.LOAN COMMITMENT: 2.1Line of Credit Loan Commitment: (a)Commitment to Lend: Subject to the terms and conditions contained in this Agreement, and upon the condition that no Default exists or would result therefrom, and further provided all conditions precedent have been met as of the date of any request for a Money Advance, Crestmark agrees that it may, from time to time, make Money Advances to Borrower pursuant to the terms of this Agreement. Any Money Advances by Crestmark after a Default will not be a waiver of the requirement that no Default exists, nor will Crestmark be prevented from refusing any subsequent Borrower request for a Money Advance. (b)Maximum Commitment: Notwithstanding the loan commitment made in Section 2.1(c), at no time will the total of all Money Advances outstanding exceed the Advance Formula. Any Money Advances outstanding in excess of the Advance Formula must be immediately repaid to Crestmark by Borrower. (c)Repayment/Interest Rate: Interest on the Note will be paid monthly. Crestmark may, in its sole discretion, exercised in a commercially reasonable manner, collect any Indebtedness, including any principal, interest, fees and expenses, due Crestmark by (a) directly applying any funds in the lockbox and Cash Collateral Account, (b) directly applying funds from any reserve established by Crestmark, whether or not a Default exists, (c) collecting such amounts directly from Borrower, or (d) otherwise collecting such amounts due. The interest rate on the Loan and the default interest rate are both set forth in the Note. (d)Use of Proceeds: Borrower agrees to use the proceeds as working capital and to reduce its debt to Wachovia. (e)Due on Demand: This Note will be due in full on demand by Crestmark. 2.2Borrowing Procedure:To request Money Advances, Borrower must furnish to Crestmark a borrowing certificate, in form and substance satisfactory to Crestmark (the "Borrowing Certificate"). The Borrowing Certificate must reflect the Advance Formula and the Loan Account as of the certificate date. A Borrowing Certificate may be submitted daily to Crestmark, but in all events, must be submitted at least on a weekly basis. Borrower may request a Money Advance under the Loan on any day Crestmark is open for business. Any Borrowing Certificate submitted after 10:30 a.m. will be treated as having been submitted the following business day. All activity occurring since the last Borrowing Certificate must be supported by invoices, credit memos, a sales journal, cash receipts journal, evidence of delivery of goods, proof of shipment, proof of performance of services, time sheets and any other documentation Crestmark requests in its sole discretion.By submitting the
